Citation Nr: 0218507	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder condition with pain and impairment of function of 
the arms.

3.  Whether new and material evidence has been submitted 
to reopen the claim for service connection for a right arm 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976 and from August 1977 to July 1981.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating action of 
the RO which denied the veteran's claim for service 
connection for a bilateral arm disability, claimed as 
bursitis/tendinitis both arms.  The veteran was sent 
notice of this decision in May 1997 and a notice of 
disagreement (NOD) was received in June 1997.  A statement 
of the case (SOC) was issued in September 1997 and a 
substantive appeal was received in October 1997.  

The Board remanded the case in May 1999 with instructions 
that the RO contact the veteran to clarify the nature of 
the issue on appeal; specifically whether he was limiting 
his claim to service connection for a bilateral shoulder 
disability or whether he was also claiming a bilateral arm 
disability.  The Board also pointed out that service 
connection for a right arm disability had been denied in a 
final March 1995 Board decision.  As such, if the veteran 
was claiming service connection for a right arm 
disability, that claim would have to be considered on the 
basis of new and material evidence.  

After receiving various responses from the veteran and his 
representative, and in accordance with the Board's 
instructions, the RO issued a supplemental statement of 
the case (SSOC) in April 2000 that denied service 
connection for a left arm disability and found that new 
and material evidence had not been presented to reopen a 
claim for service connection for a right arm disorder.  

The claims file was returned to the Board.  In a February 
2001 remand, the Board noted a June 2000 rating decision 
in which the RO denied service connection for a bilateral 
shoulder condition (claimed as arthritis, tendinitis and 
bursitis) with pain and impairment of function of both 
arms.  The veteran and his representative argued that that 
issue was inextricably intertwined with the right and left 
arm issues on appeal; however, the Board pointed out that 
the appeal of the bilateral shoulder condition had not 
been perfected.  The issue with regard to the claimed 
shoulder disability was the subject of a June 2000 rating 
decision.  The Board noted that the inclusion of the issue 
in the Appellant's April 2000 brief constituted an NOD 
with the denial of the claim.  The case was remanded to 
the RO with instructions to, inter alia, issue an SOC with 
respect to the bilateral shoulder claim.  

The RO issued an SOC on the issue of entitlement to 
service connection for a bilateral shoulder condition in 
March 2002 and a substantive appeal was received in April 
2002.  As such, that issue has been perfected for appeal 
and is properly before the Board.  

The issues on appeal originally included a claim for 
service connection for the residuals of a fracture of the 
right thumb.  In an August 2002 rating action, service 
connection was granted and a 10 percent disability 
evaluation assigned for degenerative changes right 
metacarpal phalangeal joint, right thumb, secondary to 
trauma, effective from January 21, 2000.  As the benefit 
sought on appeal as to that issue has been granted, that 
issue is no longer on appeal and the issues presently 
before the Board are as noted on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished.  

2.  No complaints, findings, or diagnosis of any left arm 
disability was noted in service, and there is no competent 
evidence of a nexus between any current left arm 
complaints and military service.

3.  While shoulder complaints were noted in service, there 
is no medical evidence that arthritis of the shoulders was 
manifested in service or within the first post-service 
year, and the only medical opinion to address the 
relationship between the veteran's current bilateral 
shoulder disability and service concluded that there was 
no such relationship.  

4.  In a March 1995 decision, the Board denied service 
connection for a right upper arm disorder.  

5.  No evidence associated with the claims file since the 
March 1995 Board denial that is both relevant and 
probative of the claim under consideration, not cumulative 
or duplicative, and that is, by itself or in connection 
with the evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).  

2.  The criteria for service connection for a bilateral 
shoulder disability with pain and impairment of functions 
of the arms are not met.  38 U.S.C.A. §§  1110, 1131, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).  

3.  The March 1995 Board decision that denied the 
veteran's claim for service connection for a right arm 
disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (2002).  

4.  Since March 1995, no new and material evidence has 
been received to warrant reopening the veteran's claims of 
entitlement to service connection for a right arm 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a 
fair decision on these claims has been accomplished.

Through the May 1997 and June 2000 rating decisions, the 
September 1997 and March 2002 statements of the case, the 
April 2000, June 2000 and August 2002 supplemental 
statements of the case, and the Board's September 1999 and 
February 2001 remands, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence that has 
been considered in connection with his appeal.  The Board 
also notes the RO's March 2000 letter to the veteran 
which, although it addressed the then-current well 
grounded standard, also notified him of the type of 
evidence that would substantiate his claim for service 
connection for a bilateral shoulder disability.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met. 

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The RO has 
arranged for the veteran to undergo a VA examination in 
connection with the claim, most recently at the direction 
of the Board.  The Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims on appeal at this juncture, without first 
directing or accomplishing any additional notification 
and/or development action.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.



I.  Service Connection 

A.  Background

Service medical records reveal that the June 1973 
enlistment examination was negative for any significant 
defects or diagnoses.  In July 1973, the veteran 
complained of intermittent, vague pain in the right upper 
trapezius that commenced either after heavy lifting or 
while he was on the rifle range.  On examination, shoulder 
strength and range of motion were normal.  The diagnostic 
impression was that of mild upper trapezius pain.  The 
report of an April 1976 separation examination from his 
first period of service included a normal clinical 
evaluation of the upper extremities; no significant 
defects or diagnoses were noted.  

On the Report of Medical History portion of the May 1977 
enlistment examination, the veteran denied ever having had 
"painful or 'trick' shoulder or elbow."  The examiner 
noted the veteran's previous period of service after which 
he had been discharged with "no disability."  In June 
1978, the veteran complained of left shoulder pain that 
the examiner attributed to muscle strain.  In December 
1979, the veteran presented with complaints of upset 
stomach and malaise after getting a flu shot and right 
thumb pain.  He was given aspirin for pain and swelling 
and returned to duty.  The report of a June 1981 
separation examination included a normal clinical 
evaluation of the upper extremities; no pertinent history, 
defects or diagnoses were noted.  

Post-service medical records include VA and private 
treatment records and reports of VA examinations.  The 
private treatment records and reports of VA examinations 
conducted in 1981, 1984, 1986 and 1987 are silent for any 
findings or complaints of a left arm or bilateral shoulder 
disability.  VA treatment records include a March 1992 
entry noting the veteran's complaints of a probable cyst 
on his right shoulder.  The veteran reported that he had a 
"lump" on his right deltoid since inoculations in service.  
Possible diagnoses included bursitis and tendinitis.  An 
April 1993 dermatology consultation noted the veteran's 
report of the presence of the right arm nodule for 
approximately 20 years.  The assessment was that of 
probably lipoma, history of tenderness and recent 
increased growth.  The veteran reportedly did not want any 
procedure done at the present time.  

When the Board reviewed the veteran's appeal in February 
2001, it noted that a VA examination was required to 
decide the claim.  

The veteran was afforded a VA examination in July 2002 at 
which time the examiner reviewed the claims folder and 
commented on pertinent aspects of the veteran's medical 
history.  The examiner noted in-service complaints of 
shoulder pain.  Post-service medical records were noted to 
include the 1993 chart extract pertaining to a possible 
lipoma in the right upper extremity.  The veteran stated 
that he noticed swelling in his shoulder after receiving a 
series of vaccinations during service and he indicated 
that he felt that was the cause of his later shoulder 
pain.  

Following physical examination and x-ray studies, the 
examiner noted that the veteran had AC joint arthritis and 
a "type 2 or at least to type 3" acromial configuration.  
The examiner commented that the problem was not compatible 
with any type of injury and was more of a developmental 
type abnormality, especially in terms of the acromial 
deformity.  The AC joint arthritis was considered an age 
related or deteriorating effect.  The examiner noted there 
was no history of injury or trauma to either shoulder 
during service and there was no "clear cut" documentation 
of any ongoing shoulder problem other than those noted by 
the examiner.  Thus, the examiner concluded that he could 
not opine that the veteran's shoulder problems are related 
to service.  

In numerous statements submitted in support of the claim, 
the veteran and his representative assert that the 
shoulder complaints treated in service were early 
manifestations of the present findings.  He maintains that 
his bilateral shoulder and arm complaints are inter-
related.  In October 1997, the veteran submitted excerpts 
from the Merck Manual in connection with his claim.  


B.  Analysis

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease 
or injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2002).  Thus, service 
connection will be established when a claimant has a 
current disability that is related to an injury or disease 
incurred (or aggravated) in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  
38 C.F.R. § 3.307(c)  

The veteran contends that service connection is warranted 
for bilateral shoulder and left arm disabilities as those 
conditions, which he claims are inter-related, had their 
onset during service.  He asserts that he has suffered 
from chronic shoulder and arm pain since service.  As 
indicated above, however, the medical evidence simply does 
not support the veteran's assertions.  As detailed above, 
service medical records note occasional complaints of 
shoulder discomfort, but are silent as regards the left 
arm.  In addition, the report of separation examinations 
conducted after the veteran's two separate periods of 
service both include normal clinical evaluations of the 
upper extremities and are negative for any pertinent 
defects.  

Post-service, the record establishes that the veteran has 
current shoulder disability (to include AC arthritis), and 
possible left arm disability.  Although a 1992 VA 
treatment records include a notation that possible 
diagnoses included bursitis and tendonitis, no diagnosis 
specific to the arms is since reflected in the medical 
records.  Acknowledging the current diagnosis of shoulder 
disability, and even assuming, arguendo, that the veteran 
currently has left arm disability, there simply is no 
medical evidence to support the veteran's assertions of a 
nexus between either of those disabilities and service.  
No medical examiner has offered any opinion as to the 
etiology of any left arm disability and the only medical 
opinion on the question of a relationship between current 
bilateral shoulder disability and service militates 
against the claim.  As regards the latter point, the Board 
notes that a July 2002 VA examiner specifically indicated 
that, based on the examination and a review of the 
veteran's history, he could not conclude that the current 
findings pertaining to shoulder disability are related to 
service.  The Board notes that the veteran has neither 
presented nor alluded to the existence of any contrary 
medical evidence, to include medical evidence that the 
veteran's shoulder arthritis was manifested within one 
year of his separation from service.  

The Board has reviewed the medical treatise evidence 
submitted by the veteran.  A medical article or treatise 
"can provide important support when combined with an 
opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts, rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 
12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 
Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, the proffered evidence was not 
accompanied by any opinion of a medical professional.  As 
the Merck excerpt submitted here speaks only in general 
terms and provides no information or evidence pertinent to 
this veteran, it has, effectively, no probative value in 
either of this veteran's claims for service connection.  

The Board also has considered the veteran's assertions; 
however, they do not provide competent evidence to support 
either claim.  While the veteran is competent to provide 
information regarding the symptoms he currently 
experiences and has experienced since military service, as 
a layperson without the appropriate medical training and 
expertise, he is not competent to offer a probative 
opinion on a medical matter, such as the etiology of any 
currently claimed disability.  See, e.g., Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  

In the absence of evidence of both bilateral shoulder and 
left arm disability and of a nexus between each disability 
and service, the claims for service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

II.  New and Material Evidence

The veteran seeks to reopen his claim for service 
connection for a right arm disability.  In a March 1995 
decision, the Board denied the claim.  That decision was 
based upon consideration of the veteran's service medical 
records, his statements (including testimony at a personal 
hearing), reports of VA examination and private treatment 
records.  The basis for the denial was that there was no 
medical evidence or opinion linking any current right 
upper arm disorder to service.  When the Board disallows a 
claim, the disallowance is final unless the Chairman 
determines that reconsideration is warranted, or another 
exception to finality applies.  Otherwise, no claim based 
upon the same factual basis shall be considered.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  As 
reconsideration of the March 1995 Board denial has not 
been ordered, and no other exception to finality applies, 
that decision is final as to the evidence then of record.  

The veteran initiated the present claim in June 1995.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  [Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).  Given the date of claim 
culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
As indicated by the regulation cited above, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of 
all evidence submitted by a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the 
claim was the March 1995 Board  denial of service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the present case, evidence added to the record includes 
VA treatment records and the report of a July 2002 VA 
examination.  The only entries pertaining to the right arm 
are the March 1992 and April 1993 entries discussed above 
which detailed the veteran's complaints of a lump on the 
right arm which he related to in-service vaccinations; the 
assessment was possible bursitis/tendonitis.  Although the 
March 1992 and April 1993 records were recently submitted, 
those records are, essentially, cumulative of treatment 
records considered by the Board in the March 1995 
decision.  The VA examination report detailed findings and 
complaints pertaining to the veteran's shoulders, but is 
silent for any complaints of a right arm disorder.  

As noted above, service connection may be established for 
disability that is medical related to injury or disease in 
service.  However, the recently submitted evidence-while 
new in the sense that it was not previously of record-
simply does not establish that the veteran, in fact, has a 
current right arm disability, and that such disability is 
medically related to in-service injury or disease.  As 
such, the evidence does not, in any way, negate the basis 
for the denial of the prior claim-the lack of competent 
medical evidence linking a right arm disorder to service.  

The Board also has considered veteran's assertions 
advanced in various statements submitted in support of the 
appeal.  These assertions appear to be merely reiterations 
of assertions advanced in connection with the prior 
appeal.  The Board emphasizes, however, that the veteran, 
as a layperson, is not competent to offer probative 
evidence of a medical matter, such as the existence of a 
current disability, and a medical nexus between that 
disability and service.  See Bostain, 11 Vet. App. at 127.  
Hence, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Thus, the Board finds that no evidence has associated with 
the claims file since March 1995 that is both relevant and 
probative of the claim under consideration, not cumulative 
or duplicative, and which, by itself or in connection with 
the evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  As such, the criteria for reopening the 
claim for service connection for a right arm disability 
are not met, and the claim to reopen must be denied.

As a final note, the Board finds that specific discussion 
of the VCAA and its applicability to the issue currently 
under consideration is warranted.  While the Board has 
considered the VCAA, it expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (codified at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  Because the veteran has not presented new 
and material evidence to reopen his claim for service 
connection for a right arm disability, it does not appear 
that the duty to assist provisions of the Act are 
applicable in connection with the claim.  Moreover, as 
indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the 
revised version of 38 C.F.R. § 3.156(a), promulgated 
pursuant to the Act, also are not applicable in this 
appeal.  

In any event, as indicated above, the Board has determined 
that that all notification and development action needed 
to render a fair decision on the issue on appeal has been 
accomplished.  In this regard, the Board notes that, 
through the Statement of the Case, the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  They also 
have been afforded various opportunities to present 
evidence and argument in support of the petition to 
reopen.  The Board is aware of no circumstances in this 
matter that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In view 
of the foregoing, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2001)).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for a left arm disorder is denied. 

Service connection for a bilateral shoulder condition with 
pain and impairment of function of the arms is denied.

As new and material evidence to reopen the claim for 
service connection for a right arm disorder has not been 
presented, the appeal as to that issue is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

